AO 2458(Rev.02!18} Judgment in a Criminal Case
Sheet 1

 

UNITED STATES DISTRICT COURT

SOUTHERN District of OHIO

 

 

 

 

)
UNITED STATES OF AI\/IERICA ) JUDGMENT IN A CRIMINAL CASE
v- )
§ Case Number: l:lScr023-3
Pie“'e Sneed § USM Number: 77442-061
) Patrick Hanley, Esq.
) Defendant`s Attom€y
THE DEFENDANT:
§ pleaded guilty to count(s) l of the Indictment
I:] pleaded nolo contendere to count(s)
which was accepted by the court.
[:I was found guilty on count(s)
after a plea of not guilty.
'f-he defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21 USC 84I(a)(l), Conspiracy to Possess with Intent to Dist.ribut and to Distribute 2/ 14/2018 1
(b)(l)(C) and 846 Heroin
The defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

E Count(s) 5, 10, ll, 13 of the lndictment [:l is [Z are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

_};t_om\ 34. aot‘i

Date of imposition oI`Judgment

§tmature of Judae

 

Michael R. Barrett, United States District Judge
Name and Title oE`Judge

§Mw/f 23 M/C

AO 2458 (Rev. 02/18) Judgment in Cn'minal Case
Sheet 2 _ imprisonment

Judgmcnt ~ Fagc 42 of 7
DEFENDANT: Pierre Sneed
CASE NUMBER: l:lScr023-3

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

Count l: fifteen (15) months with credit for time served.

E The court makes the following recommendations to the Bureau of Prisons:
Permit the defendant to participate in an apprenticeship program; and designate the defendant to the FCI,
Ashland, Ashland, KY BOP facility or nearest Cincinnati, Ohio.

The defendant is remanded to the custody of the United States Marshal.

L__l The defendant shall sunender to the United States Marshal for this district
I:I at l:l a.m. l:l p.m. on
i:l as notified by the United States Marshal.

 

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons: g
I:l before 2 p.m. on
l:l as notified by the United States Marshal.

 

El as notified by the Probation or Pretrial Services Ot’fice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UN|TED STATES MARSHAL

 

AO 245B (Rcv. 02/18) Judgmcnt in a Criminal Case
Sheet 3 _ Supervised Re|easc

Judgment-Faae 3 of ,__TZ_

DEFENDANT: Pierre Sneed

CASE NUMBER: l:18cr023-3
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Count l: five (5) years subject to review at three (3) years of successful supervision

MANDATORY CONDITIONS

._¢

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic dmg tests thereafter, as determined by the court.

!-'°.N

l:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4. l:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check t'fapplicable)

5. g You must cooperate in the collection of DNA as directed by the probation officer. (check tfapplicable)
6. i:\ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offensel (check t'fapph`cable)

7. \:l You must participate in an approved program for domestic violence (check ifapph'cab[e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

AO 2458 (Rev. 02/18) Judgrnent in a Criminal Case
Sheet 3A - Supervised Relwse

 

 

Judgmem_i>age_ 4 of 7
DEFENDANT: Pierre Sneed
CASE NUMBER: 1 : 180r023-3

STANDARD CONDITIGNS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation otiicers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release H'om imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission nom
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation o&icer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchalcus or
tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If` the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see 0verv1'ew ofProbati`on and Supervised
Release Conditz`ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B _ Supervised Release

DEFENDANT: Pierre Sneed
CASE NUMBER: l:lScr023-3

Judgmem_r>age l of +

ADDITIONAL SUPERVISED RELEASE TERMS

l.) The defendant shall participate in a cognitive behavioral therapy-based program, at the discretion of the probation officer.

2.) The defendant shall provide the probation officer with access to any requested financial information and authorize the release of
any financial information.

3.) The defendant shall not incur new credit charges on existing lines of credit, or open additional lines of credit without the
approval of the probation officer.

4.) The defendant shall participate in a workforce development program, at the discretion of the probation officer.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 _ Cn'miual Monetary Penalties

Judgr?ent - Page 6 of 7
DEFENDANT: Pierre Sneed

CASE NUMBER: 1:18cr023-3
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
I:I The determination of restitution is deferred . An Amended Judgment in a Criminal Case (AO 245C) will be entered

until after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priorig or Percentage
TOTALS $ $

[l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or line is paid in full before the
fifteenth day afier the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:| the interest requirement is waived for |:] fin |:| restitution

[| the interest requirement for |:| fine l:l restitution is modified as follows:

* Justice for Victims of Tlaiiicking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and ll3A of Title 18 for offenses committed on
or aRer September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 - Schedule of Payments
_ Judgment _ Page 7 of 7

DEFENDANT: Pierre Sneed
CASE NUMBER: 1:18cr023-3

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

|X|

l:||:|

Lump sum payment of $ 100.00 due immediately, balance due

I:l not laterthan ,or
l:l inaccordance with l:l C |:| D, l:l E,or |:| Fbelow;or

Payment to begin immediately (may be combined with [| C, I:| D, or [:I F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) a&er the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarlerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release horn imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

While incarcerated, if the defendant is working in a non-UNICOR or grade 5 UNICOR job, he shall pay $25.00 per quarter
toward the special assessment obligation If working in a grade 1-4 UNICOR job, he shall pay 50% of his monthly pay toward the
special assessment obligation Any change in this schedule shall be made only by order of this Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:|

|Xl[l[|

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
2010 blue Nissan Altima with VIN: 1N4AL2APXAN450445; 2010 black Jaguar XF with VIN: SAFWAOFB4CLS40088; 2010 white
Acura TL with VIN: 19UUA9F54AA002837; and 2007 gold Hyundai Sante Fe with VIN: 5NMSH13OE07H022380.

Payments shall be applied in the following orders (l) assessment, (2) restitution principal, (3) restitution interest, (4) line principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

